421 Mich. 774 (1985)
364 N.W.2d 280
BANDFIELD
v.
WOOD
Docket No. 67682, (Calendar No. 16).
Supreme Court of Michigan.
Argued April 6, 1983.
Decided March 19, 1985.
Charfoos, Christensen, Gilbert & Archer, P.C. (by John A. Obee and John G. Konkel), for the plaintiff.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Thomas C. Nelson, Assistant Attorney General, for the defendants.
*775 PER CURIAM:
Plaintiff was an inmate at a small minimum security facility operated by the Department of Corrections. He went to the facility's first-aid room complaining of a cough and was given what appeared to be cough syrup. Plaintiff drank the liquid and suffered injury. Subsequent analysis disclosed that the liquid he drank contained lye or other chemical substances generally found in cleaning fluid. Plaintiff instituted this negligence action against the individual defendants, employees of the Michigan Department of Corrections. We granted leave following the Court of Appeals reversal of the defendants' summary judgment.
Pursuant to the rule announced in the recently decided Ross v Consumers Power Co, 420 Mich 567; 363 NW2d 641 (1984), we need only determine whether the activities complained of in the instant case are "discretionary-decisional" or "ministerial-operational."
The Court of Appeals analyzed plaintiff's negligence allegations as follows:
"Plaintiff, in his complaint, alleged that defendants failed to properly supervise the employees and personnel entrusted with the care of the first-aid room. Since this contention can be readily construed as an allegation that defendants' supervisory acts fell short of established procedures, this Court finds that defendants' complained-of acts were ministerial. See Vargo v Svitchan [100 Mich App 809, 816; 301 NW2d 1 (1980)], and Cook [v Bennett, 94 Mich App 93, 101; 288 NW2d 609 (1979)]. Plaintiff's allegations that defendants breached their duties to keep the first-aid area locked and to see that the medicines were not tampered with can similarly be construed as allegations that defendants neglected to follow established security procedures, and thus that these alleged acts or omissions were ministerial. Therefore, the lower court erred in finding that defendants' acts were protected under governmental *776 immunity and in granting summary judgment on that basis."
We are in agreement with this analysis and affirm the decision of the Court of Appeals.
WILLIAMS, C.J., and LEVIN, RYAN, BRICKLEY, and BOYLE, JJ., concurred.
CAVANAGH and RILEY, JJ., took no part in the decision of this case.